Title: To Thomas Jefferson from John B. Benson, 23 June 1825
From: Benson, John B.
To: Jefferson, Thomas


Dear Sir,
Charlottesville
June 23rd 1825.
J B Benson, presents to you, his warmest feelings, and best wishes, for your recovery—and trusts it will be a speedy one—I am truly pleased to hear that you are considerably better to day—I would have visited you, but knowing (or rather believing that our Friends, often do more injury than good to a Sick person—I contented myself with the glad Tidings I daily received, from daily enquery—that you were getting better—That your Health may soon be restored and preserved for many Years is the prayer of Your Most Sincere FriendJ. B. Benson